    Case 3:20-cv-00328-C-BT Document 11 Filed 01/25/21                    Page 1 of 1 PageID 41



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

GUY LEONARD. JR.,                                    )
                                                     )
                        Plaintiff.                   )
                                                     )
                                                     )
                                                     )
PARKLAND HOSPITAL X-RAYS                             )
STAFF MEMBER, ct ctl.,                               )
                                                     )
                        Defendants                   )   Civil Action No. 3:20-CV-0328-C-BT

                                                ORDER

          Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein recommending that        Plaintifls complaint be dismissed for failing

to state a claim upon which relief may be granted.r

          The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the          Court. For the reasons stated

therein, Plaintifls complaint is hereby DISMISSED under28 U.S.C. $$ 1915.A and

I   9l s(eX2)(B).
                                     $auyof
          so ORDERED ttr, .15                 January.2021.




                                                                      ,+ztfl

                                                 S       R.C      INCS
                                                 SENIOR        ITED STATES                CT JUDGE

                                                                                 I
      I Plaintiffhas failed to file objections to the Magistrate Judge's Findi       onclusions. and
Recommendation and the time to do so has now expired.
